Citation Nr: 0624296	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1942 to October 1945.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating 
for service-connected anxiety disorder to 50 percent.  The 
veteran appealed for a higher rating.  In December 2004, the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.  In a decision issued in December 2004, 
the Board denied the veteran's claim for a rating in excess 
of 50 percent.  The veteran appealed that decision to the 
Court.  In October 2005, the Court issued an order that 
vacated the December 2004 Board decision and remanded the 
matter on appeal for readjudication consistent with the 
instructions outlined in the October 2005 Joint Motion by the 
parties.  

There was an indication in BVA's appeal tracking system that 
the veteran may have recently obtained representation by 
attorney Kenneth M. Carpenter.  A July 2006 Report of Contact 
states that Mr. Carpenter was contacted by a BVA employee 
about an attorney fee agreement with the veteran.  Mr. 
Carpenter stated the veteran was not in his client database.  
Thus, the Disabled American Veterans remains the veteran's 
representation of record.


FINDING OF FACT

The veteran's anxiety disorder is manifested by periods of 
depression, some sleep impairment (including nightmares 
approximately two or three times a week), some increased 
hypervigilance to noises, and some social detachment, 
isolation, and avoidance; occupational and social impairment 
with deficiencies in most areas due to symptoms of his 
anxiety disorder is not shown.



CONCLUSION OF LAW

A rating in excess of 50 percent for anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2002 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
November 2002 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
July 2003 statement of the case included such notice by 
citing § 3.159(b)(1).  Thus, he has been adequately informed 
of the need to submit relevant evidence in his possession, 
has had ample opportunity to respond/ supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  The July 2003 statement of the case advised the 
veteran of the specific criteria for rating an anxiety 
disorder and readjudicated the matter.  See 38 U.S.C.A. 
§ 7105.  Notably, the joint motion by the parties did not 
identify any notice deficiencies, and neither the veteran nor 
his representative has alleged that notice in this case was 
less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The veteran has 
not identified any evidence that remains outstanding.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

By an April 1946 rating decision, the RO, in pertinent part, 
granted service connection for psychoneurosis, hysteria, 
rated 50 percent disabling.  Since that time, the veteran's 
psychiatric disability has been recharacterized as anxiety 
disorder, and is currently rated 50 percent.  

On VA examination in March 2001, the veteran reported he was 
not taking any medications for psychological purposes and had 
not received any mental health treatment.  He complained of 
nightmares approximately three times weekly, which reportedly 
caused heart racing and pain and prevented him from falling 
back to sleep for about 30 or 40 minutes.  The veteran rated 
his "nerves" as a 4 or 5 on a scale of 1 to 10, and stated 
he was a "little bit anxious almost all of the time."  He 
denied any problems with his temper, and was not prone to 
cursing, yelling, or damaging household items.  He reported 
his marriage and family life over the last 60 years were 
cordial and peaceful.  He tended to cry easily (but 
reportedly there was always a reason), and he often felt 
depressed because his spouse was in a nursing home.  
Examination revealed he was coherent, logical, fully 
responsive to questions, and had an appropriate affect.  He 
denied hallucinations and suicidal ideation.  He often 
thought about his bad dreams.  His daughter-in-law cleaned 
his house, but otherwise he maintained himself.  He went to 
church every week, where he would talk to a priest.  He 
visited the Knights of Columbus, and he also belonged to the 
American Legion and the Disabled American Veterans (DAV).  
The diagnosis was anxiety disorder, not otherwise specified.  
The Global Assessment of Functioning (GAF) score was 50.

On VA examination in December 2002, it was noted that the 
veteran lived on a farm but had retired from active farming.  
He and his spouse had seven grown children, 13 grand-
children, and 13 great-grandchildren.  The veteran lived 
alone, as his spouse had been in a nursing home for the past 
five years.  He complained that anxiety attacks woke him from 
his sleep approximately 2 or 3 times weekly, and that he 
would awaken feeling very "jumpy and irritable, feeling as 
if he is in a daydream."  He was often unable to return to 
sleep because he could not stop thinking about things that 
happened in the war.  He worried most of the time, and felt 
"sad" every day for approximately 8 to 9 hours.  He did 
have occasional periods of several days without an episode of 
anxiety.  Remissions were intermittent and of short duration.  
The veteran was not employed, and his social impairment was 
characterized as moderate to severe.  He avoided crowds, 
movies, and things that reminded him of war, such as 
television news.  His doctor had prescribed Trazodone to help 
him sleep, but it had only been minimally useful, as he had 
been confused about how often he should take it.  He 
reportedly had few friends and participated in few social 
activities.  He tried to stay busy to keep from thinking 
about things that made him anxious, such as events that 
happened in the war.

Examination revealed that the veteran was fully oriented and 
neatly groomed, and established a cooperative rapport with 
the examiner.  He was able to communicate well with goal-
directed and spontaneous speech.  He became tearful several 
times during the examination, especially when he spoke of his 
experiences during World War II.  There was no evidence of 
impairment of thought process, communication, or content.  He 
denied delusions or hallucinations, and denied suicidal or 
homicidal ideation.  His memory functions appeared age 
appropriate.  There was no evidence of obsessive or 
ritualistic behavior, or illogical speech patterns.  He 
acknowledged feelings of sadness and depression, and his mood 
appeared dysthymic with mood congruent affect.  There was 
visible psychomotor anxiety.  The Global Assessment of 
Functioning (GAF) score was 45 - 50.The diagnosis was anxiety 
disorder, not otherwise specified (with depressive features), 
and probable post-traumatic stress disorder (PTSD).  The 
examiner stated:

[The veteran's] method of coping with this 
anxiety historically is consistent with the rural 
work ethic of many war veterans in his 
generation, i.e., they try to stay busy and not 
talk or think about the things that trouble them.  
However, as they age and become more physically 
and cognitively vulnerable, they are less able to 
suppress the intrusive thoughts and images of 
past traumatic events, and a disorder that has 
previously been manageable becomes impairing and 
progressively worse in severity. . . .  It is 
clear from the current data that the veteran's 
[a]nxiety disorder has worsened, and the 
prognosis is very poor for any improvement 
whatsoever.  In fact, it is as likely as not that 
the veteran's condition is permanent, and will 
progressively worsen in severity as he ages.  
Psychosocial impairment is severe.

VA outpatient records dated from March 1998 to May 2003 show 
treatment the veteran received for numerous medical problems.  
The records are negative, however, for any psychiatric 
treatment.  In fact, the VA examination reports indicate that 
while the veteran receives medical care at VA facilities, he 
is not followed for any psychiatric disorder.

In September 2003, the veteran submitted letters from his 
spouse and two friends.  Essentially, his spouse contended 
that the symptoms of his anxiety disorder had worsened.  She 
wrote that approximately 15 years prior to her letter, the 
veteran began "jumping up" from his sleep "thinking some 
one was after him . . . ."  

A friend of the veteran wrote that the veteran told him on 
several occasions that he wakes up in the middle of the night 
due to bad dreams involving war experiences.  The dreams are 
quite vivid and very unsettling, and the veteran has 
difficulty getting back to sleep after them.  His lack of 
sleep results in him being "very very tired" and he always 
has red eyes because he could not get any rest at night.  The 
veteran had told his friend that his dreams were lasting much 
longer and becoming more vivid and realistic and that he very 
seldom got a full night's sleep.  The friend reported he had 
known the veteran for over 25 years and that "his stress and 
restlessness" had become "much more pronounced than ever 
before."  

Another friend wrote that he had known the veteran for 
approximately 20 years and that they went to Veterans of 
Foreign Wars (VFW) meetings and "other meetings" together.  
The veteran reportedly told his friend he often still thinks 
he is in the service and that while he liked watching the 5 
o'clock evening news, he did not watch it anymore because it 
was all about wars.  

On VA examination in December 2003, the veteran complained he 
had suffered from poor sleep for approximately 20 years.  His 
family reportedly told him he "hollers" in his sleep.  He 
has nightmares approximately two times weekly, and continues 
to wake up feeling anxious.  He avoids news programs as they 
bring up memories of his war experiences, and he became 
tearful when discussing a situation during service where he 
was being threatened by a fellow soldier against whom he had 
testified.  The veteran reported he is hypervigilant to 
noise, especially at night, when he jumps up if he hears an 
unexpected noise.  He did not experience periods of 
remission.  The veteran reported he was retired from the 
company where he worked for 13 years.  He continued to live 
alone on his farm, but his children were now running the 
farm.  His spouse remained in a nursing home, and he visited 
her daily, where he would eat lunch with her and then stay to 
enjoy social activities.  When asked about other social 
activities, the veteran reported that a friend drives him to 
VFW and DAV meetings three times a month.  He also attended 
functions at the Knights of Columbus twice monthly.  

Examination revealed no impairment of thought process or 
communication.  The veteran was fully oriented, and his 
memory and intellect were grossly intact.  The rate and flow 
of his speech was within normal limits, and the content was 
goal directed.  He denied having auditory or visual 
hallucinations, and denied suicidal or homicidal ideation.  
He demonstrated no delusional content and reported no 
inappropriate, obsessive, or ritualistic behaviors.  It was 
noted that he provides all his own activities of daily living 
and sees some of his children on a daily basis.  He reported 
occasional depressed mood and that he tends to stay busy to 
distract himself from his mood.  He also said he feels 
anxious whenever he is inactive, so he also uses distractions 
to cope with anxiety symptoms.  He denied panic attacks, 
other than when he awakens from nightmares.  He demonstrated 
no impaired impulse control.  The examiner noted the veteran 
met all the criteria for PTSD, "except that he was able to 
maintain employment when he worked and a long-term 
relationship."  Thus, the diagnosis was anxiety disorder, 
not otherwise specified, and the GAF score was 50.  The 
examiner provided the following evaluation:

The veteran has been retired for over 20 years 
from gainful employment.  Also, he worked doing 
farming following his retirement, but now has 
retired from that also.  The veteran has stated 
he has no intention of returning to work and did 
not understand why that question was being asked.  
Given the veteran's past history of employment, I 
would have to state that he was able to work, 
even given his anxiety disorder.  However, he has 
learned to use keeping busy as a way to cope with 
his anxiety and depression symptoms.  That, 
however, does not negate the fact that he has all 
[PTSD] symptoms, except the social and 
occupational dysfunction.

C.	Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The criteria for rating anxiety disorder provide a 100 
percent rating where there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for anxiety disorder where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for anxiety disorder where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The percentage ratings represent, as far as can practicably 
be determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


D.	Analysis

As noted above, the veteran is currently evaluated at 50 
percent, a disability picture which encompasses both 
occupational and social impairment with reduced reliability 
and productivity because of his symptoms.  To warrant a 
higher 70 percent rating, the veteran's disability picture 
must most nearly approximate occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

The veteran's anxiety disorder is essentially manifested by 
nightmares and difficulty sleeping, depression, an increased 
hypervigilance to noises (especially at night), and some 
social detachment, isolation, and avoidance.  These symptoms 
have reduced his reliability and productivity socially 
somewhat, and presumably would impact somewhat on 
occupational functioning.  

However, although the veteran reports some symptoms of social 
isolation (as he avoids crowds, movies, the nightly news, and 
other things that remind him of war), and although the 
December 2002 VA examiner believed the veteran's 
"[p]sychosocial impairment was severe", he is able to 
maintain close social and familial relationships:  He visits 
his wife every day and engages in social activities with her 
at the nursing home; he maintains at least two friendships 
and attends social functions at the VFW, DAV, and Knights of 
Columbus with these friends; and he maintains relationships 
with his children, seeing some of them on a daily basis.  

The veteran has stated he does not have suicidal or homicidal 
ideations and does not engage in obsessional rituals that 
interfere with his routine activities.  His speech has been 
shown to be coherent, logical, and fully responsive to 
questions.  While the veteran has reported he is sad for 
about 8 or 9 hours a day and has to keep himself busy to 
prevent himself from thinking of the war and other things 
that raise his anxiety and depression, there is no evidence 
of unprovoked irritability with periods of violence, or that 
these symptoms affect his ability to function independently, 
appropriately, and effectively, or that he demonstrates other 
impaired impulse control.  There is no evidence he suffers 
from spatial disorientation or that he neglects his personal 
appearance or hygiene.  At the December 2003 VA examination 
he reported he is able to perform all of his own activities 
of daily living.

There is some evidence the veteran has difficulties 
understanding complex commands and has some impaired judgment 
as he has reported he has not been effectively taking the 
sleep medication prescribed by his doctor, because he has 
been confused about how often he should take it.  He also has 
a flattened affect and disturbances of mood with anxiety and 
sadness.  It is notable that he has not pursued any 
psychiatric or psychological treatment for his anxiety 
disorder.

The evidence shows the veteran's symptoms (as reported by 
him, his wife, and his friends, and as evaluated by the VA 
examiners) of panic attacks about two or three nights a week, 
hypervigilance, anxiety, and depression have reduced his 
reliability and productivity, but these symptoms have not 
caused deficiencies in most areas of his life, and 
particularly in terms of occupational functioning.  He is 
still capable of maintaining familial and social 
relationships; socializing in groups at the nursing home, 
VFW, DAV, and Knights of Columbus meetings; taking care of 
activities of daily living, including personal hygiene and 
appearance; and speaking and acting logically and coherently.  
Significantly, the most recent VA psychiatric examiner (see 
Francisco v. Brown, 7 Vet. App. 55 (1994) ( Where entitlement 
to compensation has already been established and increase in 
disability is at issue, present level of disability is of 
primary concern.) , found that the veteran would be able to 
work despite his psychiatric disability, but had no intention 
of seeking work, as he had retired from his occupation as a 
farmer.  See 38 C.F.R. § 4.1 (Disability ratings are to 
represent average impairment in earning capacity resulting 
from the disability.)  The veteran's symptoms appear to cause 
him more social than occupational impairment; although he is 
able to effectively maintain several social and familial 
relationships.  And while social impairment is a factor in 
determining the appropriate disability picture, an evaluation 
may not be assigned solely on this basis.  38 C.F.R. 
§ 4.126(b).  

While a higher rating will be granted where the disability 
picture more nearly approximates the next higher rating, even 
where a veteran does not exhibit all of the symptoms 
described for that rating, the Board finds that a 50 percent 
evaluation most appropriately coordinates with the veteran's 
symptoms and with their effect on his functional impairment 
and his entire disability picture.  As expressed in greater 
detail above, occupational (emphasis added) and social 
impairment with deficiencies in most areas is not show, nor 
is it shown that the level of impairment arising for the 
veteran's service connected psychiatric disability 
approximates such a level of impairment.  38 C.F.R. §§ 4.1, 
4.7, 4.21.   The veteran is entitled to the benefit of the 
doubt where there is an approximate balance of positive and 
negative evidence; however, in the instant case, the 
preponderance of the evidence shows the veteran's disability 
picture is most consistent with a 50 percent rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Hence, the claim 
for a rating in excess of 50 percent must be denied.


ORDER

A rating in excess of 50 percent for anxiety disorder is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


